Exhibit99.2 AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Financial Statements On February 26, 2010, AuthenTec, Inc. acquired SafeNet, Inc.’s Embedded Security Solutions Division in a cash and stock transaction. Under terms of the acquisition of SafeNet’s Embedded Security Solutions Division (“the Acquisition”), AuthenTec paid $8.5 million in cash and issued 1.2 million shares (valued at $2.8 million at the closing) of its common stock.The transaction also calls for an earn-out of up to $2.5 million in cash based on the attainment of certain revenue goals for the remainder of 2010. The completed Asset Purchase Agreement is contained in the 8-K filed by AuthenTec on February 26, 2010 and is incorporated herein by reference. The accompanying unaudited pro forma condensed combined financial statements as of and for the fiscal year ended January1, 2010, are based on the historical financial statements of AuthenTec and SafeNet’s Embedded Security Solutions Division after giving effect to the Acquisition. The unaudited pro forma condensed combined balance sheet combines AuthenTec’s balance sheet as of January 1, 2010 and the Embedded Security Solutions Division’s balance sheet as of December 31, 2009, and gives effect to the acquisition as if it occurred on January1, 2010. The unaudited pro forma condensed combined balance sheet includes adjustments that are directly attributable to the acquisition. The unaudited pro forma condensed combined statement of operations for the fiscal year ended January1, 2010 combines the AuthenTec’s historical consolidated statement of operations for the fiscal year ended January1, 2010 with SafeNet’s Embedded Security Solutions Division historical consolidated statement of operations for the fiscal year ended December 31, 2009, and is presented as if the acquisition had taken place on January 3, 2009. The pro forma adjustments are based upon currently available information and assumptions that are directly attributable to the transaction and factually supportable. The Acquisition is treated herein as a purchase of SafeNet, Inc.’s Embedded Security Solutions Division by AuthenTec, in accordance with Accounting Standards Codification (ASC) 805, Business Combinations. Accordingly, any goodwill arising from the Acquisition has been determined as the excess of the acquisition cost over the net of the amounts assigned to acquired assets and liabilities. In the unaudited pro forma condensed combined balance sheet, AuthenTec’s cost to acquire SafeNet’s Embedded Security Solutions Division has been allocated to the assets acquired and liabilities assumed based upon AuthenTec’s preliminary estimate of their respective fair values as of the date of the Acquisition. The final purchase price allocation is dependent upon the completion of the valuation of SafeNet’s net assets acquired and liabilities assumed. AuthenTec expects to complete the valuation work during the second quarter of fiscal 2010. The final purchase price allocation and its effect on results of operations may differ significantly from the pro forma amounts included in this section, although these amounts represent management’s best estimates as of the date of this document The unaudited pro forma condensed combined financial statements have been prepared for illustrative purposes only and are not necessarily indicative of the financial position or results of operations in future periods or that actually would have been realized had AuthenTec and the Embedded Security Solutions Division been a combined company during the periods presented. The unaudited pro forma condensed combined financial statements, including the notes thereto, should be read in conjunction with AuthenTec’s historical consolidated financial statements included in its Annual Report on Form 10-K for the year ended January 1, 2010, filed with the Securities and Exchange Commission on March 17, 2010 as well as the SafeNet’s Embedded Security Solutions Division’s historical consolidated financial statements included in this Form 8-K/A. -1- AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of January1, 2010 (In thousands) Historical Pro Forma AuthenTec Embedded Security Solutions Division Adjustments Combined (Note 1) (Note 3) Assets Current assets: Cash and cash equivalents $ $ $ )
